Title: To James Madison from Daniel Clark, 22 September 1806
From: Clark, Daniel
To: Madison, James



Sir
New Orleans 22 September 1806

I inclose you a Copy of a Letter which I think so strongly indicative of the Views of France on this Country as to require measures on the part of the Government of the U. S. that the impressions likely to be made by such interference may not be productive of an ill effect.  It will require only to make this thing known to you to point out the Danger that would arise, if through any intrigue an improper Person or one not devoted to the Interests of the U. S. should be recommended to the Bishop of Baltimore and by him nominated to the Pope to be made Bishop of Louisiana.  The danger would be increased if such a Person were attached to the views of the French Government and could be induced to assist them by his influence at any future Period when its Interest or wishes might be at variance with those of the U. S.  As the Bishop has the appointment of all the Curates throughout the extent of his Diocese whose Interest will be at all times great among the common People it will more forcibly strike you how attentive the Government of the U. S. should be to see that a proper Character and one well affected to it, should be recommended to so important a Situation.  I have the Honor to remain Sir Your most obedient Servt.

Daniel Clark

